UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 CDEX Inc. (Name of Issuer) Class A Common Stock, par value $.005 per share (Title of Class of Securities) 12507E 201 (CUSIP Number) November 21, 2012 (Date of Event Which Requires Filing of This Statement) CHECK THE APPROPRIATE BOX TO DESIGNATE THE RULE PURSUANT TO WHICH THIS SCHEDULE IS FILED: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "1934 Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP NO. 12507E 201 1. NAME OF REPORTING PERSON Ralph Douglas Terrell & Eileen Terrell, Joint Tenants 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States 5-8. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON: 5.SOLE VOTING POWER 4,943,249 Shares of Class A Common Stock Warrants to purchase 1,250,000 Shares of Class A Common Stock 6.SHARED VOTING POWER None 7.SOLE DISPOSITIVE POWER 4,943,249 Shares of Class A Common Stock Warrants to purchase 1,250,000 Shares of Class A Common Stock 8.SHARED DISPOSITIVE POWER None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.8% 12.TYPE OF REPORTING PERSON IN 2 CUSIP NO. 12507E 201 SCHEDULE 13G Item 1. (a)Name of Issuer: CDEX Inc. (b)Address of Issuer's Principal Executive Offices: 4555 South Palo Verde Road, Suite 123 Tucson, Arizona, 85714 Item 2. (a)Names of Persons Filing: Ralph Douglas Terrell & Eileen Terrell, Joint Tenants (b)Address of Principal Business Office or, if none, Residence: 710 Golf Course Rd Hamlin, TX 79520 (c)Citizenship: United States (d)Title of Class of Securities: Class A Common Stock, par value $.005 per share (e)CUSIP Number: 12507E 201 Item 3. N/A Item 4.Ownership. (a) Amount beneficially owned: 3 (b)Percent of Class: 8.8% (c)Number of shares as to which such persons have: (i)sole power to vote or to direct the vote: See Item 5 of Cover Pages (ii)shared power to vote or to direct the vote: See Item 6 of Cover Pages (iii)sole power to dispose of or to direct the disposition of: See Item 7 of Cover Pages (iv)shared power to dispose of or direct the disposition of: See Item 8 of Cover Pages Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o Item 6.Ownership of More than Five Percent on Behalf of Another Person. None. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8.Identification and Classification of Members of the Group. Not Applicable Item 9.Notice of Dissolution of Group. Not Applicable Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief I certify that the information set forth in this statement is true, complete and correct. Date:March 31, 2015 Ralph Douglas Terrell & Eileen Terrell, Joint Tenants By: /s/ Ralph Douglas Terrell /s/ Eileen Terrell 4
